                          Squires II Suite 270                                                Robert J. Penegor, Attorney
                          16655 W Bluemound Rd                                                robert@penegorlw.com
Penegor &                 Brookfield WI 53005                                                 Eric D. Lowenberg, Attorney
Lowenberg                 PH 262 786.3522
                                                                                              eric@penegorlaw.com

ATTORNEYSAT LAW           FX 262 786.9285                                                     Lori Schettler, Legal Assistant
                          www.penegorlaw.com                                                  lori@penegorlaw.com




                                                 February 5, 2020


                  Chief Judge Pamela Pepper
                  United States Courthouse Room 208
                  517 East Wisconsin Avenue
                  Milwaukee, WI 53202

                  Re:    United States of America v. Todd Dyer
                         Case No. 1:19-cv-01319-PP

                  Dear Chief Judge Pepper:

                  I have become aware of the Court setting the date of April 13, 2020 at
                  1:30 p.m. for the Motion Hearing regarding the above referenced matter.
                  I was out of town last week so this is the first chance that I have been
                  able to respond as I have also have been in a trial the first 2 days of this
                  week.

                  I have reached out to one of my key witnesses, Attorney Thomas
                  Santarelli, and he has indicated to me that he will be out of his office
                  from April 6, 2020 – April 17, 2020 and he will be in trial the week of
                  May 11, 2020. From Mr. Dyer’s standpoint, this gentleman is a key
                  witness in the sense that he will be able to talk about the legitimacy of
                  the lawsuits that Mr. Dyer has either been involved in or allegedly has
                  been involved in, one of the key areas of proof in this request for
                  Injunctive Relief.

                  If the Court does agree to let us obtain a date that is suitable for our
                  calendars, the AUSA and I can have a conversation with your
                  Scheduling Clerk to come up with a day that works for all the parties
                  and have their input accordingly.

                  Thank you very much for any consideration.

                                                  Respectfully Submitted:
                                                  Penegor & Lowenberg Law Offices

                                                   /s/ Robert J. Penegor
                                                    ____________________________
                                                   BY: ROBERT J. PENEGOR
                                                   State Bar No. 1010979
Attorney for Defendant, Todd Dyer
16655 West Bluemound Road, Suite 270
Brookfield, WI 53005
(262) 786-3522
Email: robert@penegorlaw.com
